ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ amendment and response of 17 December 2021 are entered.
	The Application remains under examination within the TrackOne program.
	Claims 1-30 are pending. Claims 14-27 are withdrawn. Claims 1-13 and 28-30 are being examined on the merits.
	The Terminal Disclaimers of 17 December 2021 have been entered.
The rejection of claims 1-13 and 28-30 under 35 U.S.C. 101 for statutory double patenting over the co-pending ‘519 application is withdrawn in light of the amendment in the ‘519 application to provide a patentable difference between the two sets of claims.
The rejection of claims 1, 5-7, 11-13, and 28-30 for nonstatutory double patenting over the ‘625 patent is withdrawn in light of the Terminal Disclaimer filed 17 December 2021.
The rejection of claims 2-4 and 8-10 for nonstatutory double patenting over the ‘625 patent in view of Wang-Gillam is withdrawn in light of the Terminal Disclaimer filed 17 December 2021.
The rejection of claims 1, 7, 11, and 28-30 for nonstatutory double patenting over the ‘280 patent is withdrawn in light of the Terminal Disclaimer filed 17 December 2021.

The rejection of claims 1, 7, 11, and 28-30 for nonstatutory double patenting over the ‘283 patent is withdrawn in light of the Terminal Disclaimer filed 17 December 2021.
The rejection of claims 1, 7, 11, and 28-30 for nonstatutory double patenting over the ‘540 patent is withdrawn in light of the Terminal Disclaimer filed 17 December 2021.
The rejection of claims 1, 7, 11, and 28-30 for nonstatutory double patenting over the ‘495 application is withdrawn in light of the Terminal Disclaimer filed 17 December 2021.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-27 directed to an invention non-elected without traverse.  Accordingly, claims 14-27 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-13 are allowed as previously presented.

Claims 28-30 are allowed as previously presented.

Reasons for Allowance
Claims 1-13 and 28-30 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not recognize an oxo-aflibercept containing an oxidized histidine or tryptophan residue. The closest prior art, US 2021/0010025 A1 teaches oxidation events of aflibercept at two methionine residues. Other prior art, US 2018/0326126 or WO 2020/229584, both discuss attempts to uncover oxidation events in aflibercept but only find methionine oxidation even after prolonged exposure that would allow for oxidation at both histidine and tryptophan. The ‘584 application further supports the notion that oxo-His and oxo-Trp do not occur as control experiments lacking antioxidants fail to demonstrate production of oxo-His or oxo-Trp (see e.g. p.81). Accordingly, there is no piece of prior art alone or in combination that fairly teaches or suggests the claimed invention of an oxo-aflibercept composition containing an oxo-His or oxo-Trp residue. The claimed compositions are novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658    

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658